This is an action by the administratrix of the estate of Laura J. Craycroft, deceased, to quiet title against the defendants, who claim under a lost and unrecorded deed by the deceased to the defendants. The court rendered judgment for the defendants and the plaintiff appeals.
[1] The question raised on appeal is whether or not this deed was delivered. The deed reserved the income of the property to the grantor for life and provided that upon her death the property should be sold by the defendants and the proceeds distributed to certain charitable and religious institutions and to certain private beneficiaries. The deed was prepared by M.K. Harris, an attorney at law, at the instance of the deceased; was executed and acknowledged June 11, 1917, in the presence of the grantees, whereupon the deceased said to M.K. Harris, in their presence: "Judge Harris, you keep the deed for the trustees and put it in your safe," to which Judge Harris replied: "All right." Thereafter, on February 13, 1918, the decedent signed a certificate promising to pay ten thousand dollars to the Men and Millions Movement. This certificate contains the following statement: "This certifies that I have provided *Page 347 
in a deed of trust under H.O. Breeden and W.W. Congdon, as trustees, that at my death $5000 is to be paid to the Christian Woman's Board of Missions at Indianapolis and five thousand dollars to be paid to the Board of Church Extension of Kansas City. It is my desire that the provision of ten thousand dollars as assigned above and in the deed of trust be counted as a part of the fund of six million three hundred thousand dollars under the Men and Millions Movement of the Christian Church." The direction of the grantor to keep the deed for the grantees, made in their presence, with the subsequent declaration contained in the certificate showing the grantor's intention that the deed should be effective in connection with other testimony which need not be set forth in detail was amply sufficient to justify the finding of the trial court that the deed was delivered with the intention of vesting title.
[2] But one other point need be noted. The defendants were trustees and were required under the terms of the deed to dispose of the property and to distribute the proceeds to the beneficiaries therein named. The court decreed that the defendants owned the land in fee. Appellant claims that this decree ignored the trust features of the deed. As the plaintiff is not a beneficiary under the trust deed and has no interest in that question, the judgment will not be reversed for that reason. The beneficiaries of the trust will, of course, be entitled to enforce that trust as against the defendants who hold the legal title.
Judgment affirmed.
Waste, J., Myers, J., Kerrigan, J., Lennon, J., Lawlor, J., and Seawell, J., concurred. *Page 348